Name: Commission Implementing Regulation (EU) No 1164/2014 of 31 October 2014 amending Implementing Regulation (EU) No 411/2014 opening and providing for the administration of a Union import tariff quota for fresh and frozen beef and veal originating in Ukraine
 Type: Implementing Regulation
 Subject Matter: foodstuff;  international trade;  Europe;  tariff policy;  animal product;  trade
 Date Published: nan

 31.10.2014 EN Official Journal of the European Union L 314/1 COMMISSION IMPLEMENTING REGULATION (EU) No 1164/2014 of 31 October 2014 amending Implementing Regulation (EU) No 411/2014 opening and providing for the administration of a Union import tariff quota for fresh and frozen beef and veal originating in Ukraine THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular points (a), (c) and (d) of Article 187 thereof, Whereas: (1) Regulation (EU) No 374/2014 of the European Parliament and of the Council (2) provides for preferential arrangements for 2014 as regards customs duties for imports of certain goods originating in Ukraine. In accordance with Article 3 of that Regulation the agricultural products listed in Annex III thereto are to be admitted for import into the Union within the limits of the tariff quotas as set out in that Annex. (2) Commission Implementing Regulation (EU) No 411/2014 (3) opened and provided for administration of Union tariff import quota for beef and veal originating in Ukraine until 31 October 2014. (3) Regulation (EU) No 374/2014 has been amended by Regulation (EU) 1150/2014 of the European Parliament and of the Council (4). The amendment primarily provides for the extension of the application of Regulation (EU) No 374/2014 until 31 December 2015 and for fixing the quantities of the quotas for 2015. It is therefore appropriate to amend Implementing Regulation (EU) No 411/2014. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Implementing Regulation (EU) No 411/2014 Implementing Regulation (EU) No 411/2014 is amended as follows: (1) Article 2 is replaced by the following: Article 2 Import tariff quota periods 1. The import tariff quota referred to in Article 1(1) shall be opened from 25 April to 31 December 2014 and from 1 January to 31 December 2015. 2. The quantity set for the annual import tariff quota for 2015 for the order number set out in Annex I shall be subdivided into four subperiods, as follows: (a) 25 % from 1 January to 31 March; (b) 25 % from 1 April to 30 June; (c) 25 % from 1 July to 30 September; (d) 25 % from 1 October to 31 December. (2) Article 3 is amended as follows: (a) the title is replaced by the following: Import rights applications for the quota period 2014; (b) in paragraph 8, the date 31 October 2014 is replaced by the date 31 December 2014. (3) The following Article 3a is inserted: Article 3a Import rights applications for the quota period 2015 1. Applications for import rights shall be submitted in the first seven days of the month preceding each of the subperiods referred to in Article 2(2). 2. A security of EUR 6 per 100 kilograms net weight shall be lodged at the time of submission of an import rights application. 3. Applicants for import rights shall, when presenting their first application for a given quota year, submit the proof that a quantity of beef falling under CN codes 0201 or 0202 has been imported by them or on their behalf under the relevant customs provisions, during the 12-month period immediately prior to their first application (hereinafter the reference quantity ). A company formed by the merger of companies, each having imported reference quantities, may use those reference quantities as basis for its application. 4. The total quantity covered by an application for import rights submitted in the import tariff quota subperiod shall not exceed 25 % of the applicant's reference quantity. Applications not complying with this rule shall be rejected by the competent authorities. 5. Member States shall notify the Commission, by the 14th day of the month in which applications are submitted, of the total quantities, including nil returns, of all applications, expressed in kilograms of product weight. 6. Import rights shall be awarded as from the 23rd day of the month in which applications are submitted and at the latest by the last day of that month. 7. If application of the allocation coefficient referred to in Article 7(2) of Regulation (EC) No 1301/2006 results in fewer import rights to be allocated than had been applied for, the security lodged in accordance with paragraph 2 shall be released proportionally without delay. 8. Import rights shall be valid from the first day of the subperiod for which the application has been submitted until 31 December 2015. Import rights shall not be transferable. (4) Article 4 is amended as follows: (a) the title is replaced by the following: Issue of import licences for the quota period 2014; (b) in paragraph 8, the date 31 October 2014 is replaced by the date 31 December 2014. (5) The following Article 4a is inserted: Article 4a Issue of import licences for the quota period 2015 1. The release into free circulation of the quantities awarded under the import tariff quota referred to in Article 1(1) shall be subject to the presentation of an import licence. 2. Import licence applications shall cover the total quantity of import rights allocated. The obligation referred to in Article 23(1) of Commission Delegated Regulation (EU) No 907/2014 (5) shall be respected. 3. Licence applications shall be submitted only in the Member State where the applicant has applied for and obtained import rights under the import tariff quota referred to in Article 1(1). 4. Each issuing of an import licence shall result in a corresponding reduction of the import rights obtained and the security lodged in accordance with Article 3a(2) shall be released proportionally without delay. 5. Import licences shall be issued upon application by and in the name of the operator who has obtained the import rights. 6. Licence applications shall refer to only one order number. They may concern several products covered by different CN codes. In that case, all the CN codes and their descriptions shall be entered in boxes 15 and 16 of the licence application and the licence respectively. 7. Licence applications and import licences shall contain: (a) in box 8, the name Ukraine  as country of origin and the box yes  marked by a cross; (b) in box 20, one of the entries listed in Annex II. 8. Each licence shall mention the quantity for each CN code. 9. By way of derogation from Article 5(3)(b) of Regulation (EC) No 382/2008, the import licences shall be valid 30 days from the actual day of issue of the licence within the meaning of Article 22(2) of Regulation (EC) No 376/2008. The term of validity of the import licences shall, however, expire at the latest on 31 December 2015. (5) Commission Delegated Regulation (EU) No 907/2014 of 11 March 2014 supplementing Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to paying agencies and other bodies, financial management, clearance of accounts, securities and use of euro (OJ L 255, 28.8.2014, p. 18)." (6) Article 5 is replaced by the following: Article 5 Notifications to the Commission for the quota period 2014 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission: (a) no later than 10 January 2015, of the quantities of products, including nil returns, for which import licences were issued during the quota period; (b) no later than 30 April 2015, of the quantities of products, including nil returns, covered by unused or partly used import licences and corresponding to the difference between the quantities entered on the back of the import licences and the quantities for which they were issued. 2. No later than 30 April 2015, Member States shall notify the Commission of the quantities of products, which were actually released into free circulation during the import tariff quota period 2014. 3. In the case of the notifications referred to in paragraphs 1 and 2, the quantity shall be expressed in kilograms. (7) The following Article 5a is inserted: Article 5a Notifications to the Commission for the quota period 2015 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission not later than the 10th day of the month following the last day of each subperiod, of the quantities, including nil returns, covered by licences they have issued during that subperiod. 2. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission of the quantities, including nil returns, covered by unused or partially used import licences and corresponding to the difference between the quantities entered on the back of the import licences and the quantities for which they were issued: (a) together with the notifications referred to in Article 3a(5) of this Regulation regarding the applications submitted for the last subperiod of the import tariff quota period 2015; (b) for quantities not yet notified at the time of the first notification provided for in point (a), by 30 April 2016 at the latest. 3. No later than 30 April 2016, Member States shall notify the Commission of the quantities of products, which were actually released into free circulation during that import tariff quota period. 4. In the case of the notifications referred to in paragraphs 1, 2 and 3, the quantity shall be expressed in kilograms of product weight. (8) Annex I is replaced by the text in the Annex to this Regulation. Article 2 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply as of 2 November 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 671. (2) Regulation (EU) No 374/2014 of the European Parliament and of the Council of 16 April 2014 on the reduction or elimination of customs duties on goods originating in Ukraine (OJ L 118, 22.4.2014, p. 1). (3) Commission Implementing Regulation (EU) No 411/2014 of 23 April 2014 opening and providing for the administration of a Union import tariff quota for fresh and frozen beef and veal originating in Ukraine (OJ L 121, 24.4.2014, p. 27). (4) Regulation (EU) No 1150/2014 of the European Parliament and of the Council of 29 October 2014 amending Regulation (EU) No 374/2014 on the reduction or elimination of customs duties on goods originating in Ukraine (OJ L 313, 31.10.2014, p. 1). ANNEX ANNEX I Notwithstanding the rules on the interpretation of the Combined Nomenclature, the wording of the description of products shall be regarded as merely indicative, since the applicability of the preferential arrangements is determined, within the context of this Annex, by the scope of the CN codes. Order number CN codes Description Import period Quantity in tonnes (net weight) Duty applicable (EUR/t) 09.4270 0201 10 00 0201 20 20 0201 20 30 0201 20 50 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 Meat of bovine animals, fresh, chilled or frozen Year 2014 Year 2015 12 000 12 000 0